Ilsley, J.
It is conceded by the appellant in this case, that the only ground for the appeal taken by him is, that he was improperly refused a continuance, to procure the testimony of certain witnesses residing out of the State.
The law vests in the Judges of the District Courts great discretion in granting or refusing continuances, and this Court will presume that that discretion, when exercised, is done so legally, and not arbitrarily.
In this case, we have carefully examined all the progressive steps previous to the rendition of judgment, and we are constrained to say that the defendant has not used that diligence to procure his testimony, which he might have done, notwithstanding the troubled state of the country. He has not, we think, shown by his affidavit, what was necessary and legally required of him, to have the trial of the case postponed.
We see no error in the judgment of the lower Court.
It is therefore ordered, adjudged and decreed, that the judgment of the-Court below be affirmed, with costs, to be paid by the appellant.
Howell, J., recused.